Mr. Justice Aldrey
delivered the opinion of the court.
The appellant, Jacinto Matos, was charged in the Municipal Court of Bayamón with having wilfully, maliciously and with criminal intent sold meat in a complete state of putrefaction in Toa Alta on October 10, 1914, which is an offense contrary to law; and, on appeal, was convicted and sentenced by the District Court of San Juan, Section 2.
In his brief and orally the fiscal of this - court moved for a reversal of the judgment on the ground that the language *606of the complaint was insufficient to charge the commission of a crime. A similar motion was made by counsel for the appellant at'the hearing on the appeal, thus supporting the exception taken in the lower court to the sufficiency of the complaint.
The only statutory provision under which the charge could be made is section 338 of the Penal Code, which reads as follows: •
“Every person who knowingly sells, or keeps or offers for sale, or otherwise disposes of any article of food, drink, drug, or medicine, knowing that the same has become tainted, decayed, spoiled, or otherwise unwholesome or unfit to be eaten or drunk, with intent to permit the same to be eaten or drunk, is guilty of a misdemeanor.”
The complaint does not allege, as was necessary according to our decision of May 17,1915, in the case of The People v. Vázquez, that the accused sold the meat Mowing it to be in a state of putrefaction and therefore failed to allege one of the necessary elements of the offense. Nor did the evidence establish the element lacking.
The judgment appealed from should be

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.